Citation Nr: 1411052	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-40 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of service connection for a left hip disability, including whether severance of service connection, effective July 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from April 1971 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Indianapolis, Indiana, which severed service connection for a left hip disability.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO purported to grant service connection for left hip pain, as secondary to service-connected left knee degenerative joint disease, residual of a left knee injury.

2.  The undebatable evidence demonstrates that the Veteran does not have a left hip disability and did not have a left hip disability in August 2008.

3.  The August 2008 rating decision finding that the Veteran had a left hip disability manifestly changed the outcome of the service connection determination.


CONCLUSION OF LAW

The purported grant of service connection for left hip pain in August 2008 was clearly and unmistakably erroneous, and severance of service connection was proper.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 5109A, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(a), (d), (i), 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Requirements for Severance of Service Connection

The Veteran did not file a claim for severance of service connection; therefore, the duty to notify as contained in 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b) (2013) was not triggered.  The Board concludes that the general duty to notify is not applicable to this issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

There are specific notice requirements which are applicable to severance of service connection.  38 C.F.R. § 3.105(d), (i).  Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing.  See 38 C.F.R. § 3.105(i).  In this case, the RO provided adequate notice to the Veteran of the proposed severance in a January 2009 rating decision, explaining the procedural rights in the January 26, 2009 cover letter.  The Veteran did not respond.  The Board finds that the 38 C.F.R. § 3.105(i) procedures have been satisfied.  Id.

If additional evidence is not received within the 60 day window following notice of the proposed rating reduction, a final rating action will be taken and the award reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  Following expiration of the 60 day window, the RO severed service connection in an April 2009 rating decision, of which the Veteran was notified on April 13, 2009.  The severance, and reduction of the Veteran's combined disability rating, took effect on July 1, 2009.  The Board finds that the 38 C.F.R. § 3.105(d) procedures have been satisfied.  Id.

Legal Criteria for Severance of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Once service connection has been granted, it can be severed only VA's showing that service connection is "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Stallworth, 20 Vet. App. at 487.  In this case, however, no additional evidence has been received since the August 2008 rating decision which granted service connection for left hip pain.  The analysis below is based entirely on the record as it was at the time the August 2008 adjudication.  

For a grant of service connection, there must be evidence of the disability at the time of the claim for VA compensation.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Severance of Service Connection for Left Hip Pain

The record at the time of the August 2008 rating decision consisted of two pieces of relevant evidence regarding a left hip disability.  First, the Veteran's May 2008 claim stated that he had pain in his left hip which he thought was due to his service-connected left knee disability.  Second, a June 2008 VA examination report stated that the Veteran had pain in his left hip, clinical and radiological findings that were within normal limits, and no functional impairment.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Both the lay and medical evidence in this case consistently show that the Veteran had left hip pain and no more.  Based on the record as it was in August 2008, there was not a diagnosed or identifiable underlying malady or disability based on either lay or medical evidence or a combination.  Id.  The Board finds that the August 2008 rating decision was clearly and mistakably erroneous in its purported finding that a current left hip disability existed.  

A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This error in the August 2008 rating decision manifestly changed the outcome in leading to a grant of service connection; thus, the August 2008 rating decision purporting to grant service connection for a left hip disability was clearly and unmistakably erroneous as a matter of law.  Accordingly, service connection for left hip pain was properly severed.  See 38 C.F.R. § 3.105(d); see also Stallworth, at 487.  As the Board finds that service connection for a left hip disability was clearly and unmistakably not warranted, there is no reasonable doubt to resolve in favor of the Veteran.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Restoration of service connection for left hip pain on the basis of an improper severance of service connection is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


